—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.) rendered July 24, 1991, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), grand larceny in the third degree (two counts) and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the court did not err in concluding, after a hearing, that the defendant was competent to stand trial (see, CPL 730.10). Upon our review of the record, we are satisfied that the People sustained their burden of proving by a preponderance of the credible evidence that the defendant is not an incapacitated person (see, People v Orama, 150 AD2d 505).
Moreover, the evidence supports the conclusion that the "defendant’s actions * * * 'forged a link in the chain of causes which actually brought about the death’ ” of Edward Garbowski (see, Matter of Anthony M., 63 NY2d 270, 280, quoting People v Stewart, 40 NY2d 692, 697; see also, People v Kane, 213 NY 260; People v Griffin, 80 NY2d 723).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
Finally, we find that the defendant’s remaining contention is without merit. Mangano, P. J., Bracken, Sullivan and Lawrence, JJ., concur.